Citation Nr: 1803599	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, to also include symptoms of depression and anxiety. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1985.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2017, the Veteran participated in a hearing before the undersigned judge.  A hearing transcript is of record.  

The Board has expanded the Veteran's claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2011, the Veteran filed a claim for service connection for PTSD.  However, the Board recognizes that the Veteran has been diagnosed with other psychiatric disorders such as bipolar disorder.  He has also been diagnosed with anxiety and depression, but it is unclear whether these are symptoms of his PTSD and/or bipolar disorder or whether they are disorders in and of themselves.  Finally, medical records indicate diagnoses of alcohol and marijuana abuse.  

While the Veteran did undergo a VA examination in October 2012 for the issue on appeal, that examination was annotated on a Disability Benefits Questionnaire (DBQ) that focused solely on the issue of PTSD.  It is not clear whether the examiner was asked to consider whether the Veteran had clinically diagnosable psychiatric disorders other than PTSD, or if such other psychiatric disorders may be related to service.  Consequently, the Board finds that a remand is necessary in order to obtain an adequate VA examination of the Veteran on which to evaluate the nature and etiology of his diagnosed acquired psychiatric disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the VA Medical Center in Denver since June 2017, as well as from any VA facility or private provider from which the Veteran has received treatment.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorders.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should identify all current psychiatric disorders found on examination.  The examiner should take into consideration the previous diagnoses of PTSD, bipolar disorder, depression, anxiety, alcohol abuse, and marijuana abuse.  

For each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If the examiner concludes that no other psychiatric disorders are present other than PTSD, any comments regarding his diagnosis of such disorders elsewhere in the record would be must helpful to the Board in adjudicating this appeal.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be provided on the issue of entitlement to service connection for an acquired psychiatric disorder.  The claims file should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




